DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d).  The certified copy of the foreign priority document was made of record in Application No. 13/138,647 on September 14, 2011.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. § 103(c) and potential pre-AIA  35 U.S.C. § 102(e), (f), or (g) prior art under pre-AIA  35 U.S.C. § 103(a).
Claims 25-42, 50-54, and 58-64 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US Pat. 6,235,150 (“Middleton”) in view of US 2005/0067730 (“Yano”) as evidenced by A.F. Turbak, Birth of Nanocellulose, http://www.naylornetwork.com/PPI- OTW/articles/print.asp?aid=150993, accessed on November 1, 2015, 3-page website printout (“Turbak I”).
Considering Claim 25: Middleton teaches an example process of (1) providing 30 g dry weight of pulp (i.e., cellulose fibers) diluted to 1000 g with water; (2) providing 90 g of precipitated calcium carbonate filler; and (3) combining the pulp and the filler to produce a pulp/filler mixture having 0.28 grams of filler per gram of cellulose fibers (i.e., filler to fiber ratio of 2.8:10).  (Middleton, col 7, lines 40-56, Example 1).  Middleton teaches that the pulp/filler mixture “can be used in a wide variety of application including fine papers, light-weight newsprint, newsprint specialties etc.”  (Id. col 7, lines 29-33).  One of ordinary skill in the art would understand that the filer to fiber ratio present in the pulp/filler mixture would also be present in the final paper products of Middleton (i.e., the fine papers, light-weight newsprint, newsprint specialties, etc.).
	The first, second, and third steps in the example process of Middleton identified above read on steps (a), (b), and (c) of claim 25.  The ratio of filler to fibers in the product taught by Middleton (i.e., 2.8:10) falls within the ratio range of claim 25.
	Middleton does not teach that the pulp/filler mixture is fibrillated in a homogenizer or ultra-fine friction grinder until a nano-fibrillar cellulose suspension is formed.  However, Yano a method of converting water-containing pulp into microfibrils using a homogenizer.  (Yano, ¶¶ 35, 74).  Yano describes the products obtained from the homogenizer as a suspension of microfibrils.  (Id. ¶¶ 75, 58-62).  Evidentiary reference Turbak I provides evidence that the microfibrillated cellulose obtained by processing pulp in a homogenizer is nanocellulose.  (Turbak I, page 1, final full paragraph; paragraph bridging pages 1 and 2).  The homogenizing step of Yano reads on the fibrillating step (d) of claim 25.  
Yano further teaches that is preferable to use “recycled pulp” in the process of forming the microfibrils and that the recycled pulp can be obtained from “wastepapers such as newspapers, magazines and corrugated board.”  (Yano ¶¶ 36, 37).  Middleton and Yano are analogous art because they are directed to the same field of endeavor as the claimed invention, namely processing cellulose fiber compositions.  It would have been obvious to one of ordinary skill in the art before the time of the invention to have recycled the final paper products of Middleton (i.e., the fine papers, light-weight newsprint, newsprint specialties, etc.) after consumer use using the method of Yano, and the motivation to have done so would have been that Yano teaches that this method is useful in making high strength materials and articles from recycled wastepaper.  (Id. Abstract).
Considering Claims 26-30: Middleton teaches that 30 g of the pulp is diluted to 1000 g with water.  (Middleton, col 7, lines 40-43).  This amounts to a solids content of cellulose fibers of 3 wt-%.  This value falls within the ranges of claims 26-30.
Considering Claim 31: Middleton teaches precipitated calcium carbonate.  (Middleton, col 7, lines 50-51).
Considering Claims 32 and 35: Middleton teaches scalenohedral type of precipitated calcium carbonate.  (Middleton, col 8, lines 25-27).  Evidentiary reference US Pat. 9,428,398 (“Wenk”) provides evidence that precipitated calcium carbonate is obtained in three crystalline forms: calcite, aragonite, and vaterite and the scalenohedral form is a type of calcite.  (Wenk, col 1, line 58, through col 2, line 7).  Accordingly, the examiner finds that the scalenohedral type of precipitated calcium carbonate of Middleton has a calcitic crystal structure.
Considering Claims 33 and 34: Middleton teaches using ground calcium carbonate as filler.  (Middleton, col 8, lines 33-35).  Middleton teaches that such ground calcium carbonate fillers are obtained from chalk or limestone.  (Id. col 2, lines 48-51).
Considering Claims 37-39: Middleton teaches that the calcium carbonate fillers have a particle size of 0.4 to 1.5 µm.  (Middleton, col 4, lines 10-11).
Considering Claims 40 and 41: Middleton teaches that a cationic polyacrylamide is added to the pulp.  (Middleton, col 7, lines 44-45).
Considering Claim 42: Middleton teaches that the step of impregnating the fibers with calcium carbonate is carried out “at a pH greater than 8” and that the alkaline pH value “is achieved naturally by the addition of the calcium carbonate.”  (Middleton, col 5, lines 53-58). The pH range taught by Middleton substantially overlaps with the range of claim 42.
Considering Claims 50-53: Middleton teaches that the weight ratio of filler to fiber is 0.5:1 to 3:1.  (Middleton,  col 6, lines 45-48).  This corresponds to a fiber to filler ratio of 1 : 0.5 to 1 : 3, or, equivalently, 1 : 3 to 2 : 1.  This range substantially overlaps with the ranges of claims 50-53.
Considering Claim 54: Yano teaches that the cellulose product is used to make an article that can contain various additives (e.g., metal powder and carbon nanotubes).  (Middleton, ¶¶ 42-44).  Such an article falls within the scope of the claimed “material composite.”
Considering Claims 58-64: Yano describes the degree of microfibrillation in terms of “water retention” rather than in terms of “Schopper Riegler degree” (i.e., °SR).  (Yano, ¶ 30).  Accordingly, Yano does not expressly teach the claimed °SR increases or values.  However, according to the original specification in the present case (page 16, lines 14-20), 10 passes through a homogenizer increase the °SR from 25 to 91.  Yano teaches that the pulp slurry is passed through the homogenizer 14 times.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the °SR increases of claims 58-61 and the final °SR values of claims 62-64, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).


Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US Pat. 6,235,150 (“Middleton”) and US 2005/0067730 (“Yano”), as evidenced by A.F. Turbak, Birth of Nanocellulose, http://www.naylornetwork.com/PPI-OTW/articles/print.asp?aid=150993, accessed on November 1, 2015, 3-page website printout (“Turbak I”), as applied above to claim 25, and further in view of Rudolf Patt et al., Paper and Pulp, in Ullmann’s Encyclopedia of Industrial Chemistry, published online 2000, 157 pages (“Patt”).
Considering Claims 43 and 44: The teachings of Middleton and Yano are described above with respect to the obviousness rejection of claim 25.
	Middleton and Yano are silent as to whether the pH is adjusted after the fibers are fibrillated in the homogenizer.  However, Patt teaches various deacidification processes for treating paper to adjust the pH of paper to between about 8 and 9.  (Patt, 131,  Table 24).  Patt teaches that such deacidification treatments address the degradation of papers caused by the inherent acidity of modern papers.  (Id. 128, paragraph bridging first two columns, second column, second full paragraph).  Patt is analogous art because it is directed to the same field of endeavor as the claimed invention, namely processing cellulose fiber compositions.  It would have been obvious to one of ordinary skill in the art before the time of the invention to have adjusted the pH of the suspension of microfibrils of Yano, or products obtained from the suspension, to be between 7.5 and 9.5 (claim 43) or to be about 8.5 (claim 44), and the motivation to have done so would have been that Patt teaches that deacidification processes that achieve this pH level help prevent the degradation of wood pulp-based paper products.  (Id. 131, Table 24; 128, paragraph bridging first two columns, second column, second full paragraph).


Claims 55-57 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over US Pat. 6,235,150 (“Middleton”) and US 2005/0067730 (“Yano”), as evidenced by A.F. Turbak, Birth of Nanocellulose, http://www.naylornetwork.com/PPI-OTW/articles/print.asp?aid=150993, accessed on November 1, 2015, 3-page website printout (“Turbak I”), as applied above to claim 25, and further in view of US Pat. 4,374,702 (“Turbak II”).
Considering Claims 55-57: The teachings of Middleton and Yano are described above with respect to the obviousness rejection of claim 25.
	Yano is silent as to the temperature of the suspension in the honogenizer.  However, Turbak II teaches that when homogenizing a cellulose slurry “it is more economical to preheat the system than to utilize repeated passes through the homogenizer.”  (Turbak II, col 4, lines 30-50).  Turbak II teaches increasing the slurry temperature up to 96 °C.  (Id.).  This value falls within the ranges of claims 55-57.  Turbak II is analogous art because it is directed to the same field of endeavor as the claimed invention, namely processing cellulose fiber compositions.  It would have been obvious to one of ordinary skill in the art before the time of the invention to have heated the pulp slurry of Yano (the slurry that is homogenized) to fall within the temperature ranges of claims 55-57, and the motivation to have done so would have been, as Turbak II suggests, that when homogenizing a cellulose slurry “it is more economical to preheat the system than to utilize repeated passes through the homogenizer.”  (Id.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Pat. 8,871,056.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 1 of the ’056 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 1 of the ’056 patent teaches a weight ratio of fibers to filler that substantially overlaps with the weight ratio of present claim 25.
Considering Claims 26-64: The claims of the ’056 patent teach or suggest the limitations of the present dependent claims.
Claims 25-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of US Pat. 8,871,057.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 1 of the ’057 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 1 of the ’057 patent teaches the weight ratio of fibers to filler of present claim 25.
Considering Claims 26-64: The claims of the ’057 patent teach or suggest the limitations of the present dependent claims.
Claims 25-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Pat. 10,294,371.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 1 of the ’371 patent teaches a product made using a process that includes steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 1 of the ’371 patent teaches a weight ratio of fibers to filler that substantially overlaps with the weight ratio of present claim 25.
Considering Claims 26-64: The claims of the ’371 patent teach or suggest the limitations of the present dependent claims.
Claims 25-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Pat. 10,301,774.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 1 of the ’774 patent teaches a product made using a process that includes steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 1 of the ’774 patent teaches the weight ratio of fibers to filler of present claim 25.
Considering Claims 26-64: The claims of the ’774 patent teach or suggest the limitations of the present dependent claims.
Claims 25-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Pat. 10,975,242.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 1 of the ’242 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 1 of the ’242 patent teaches a weight ratio of fibers to filler that substantially overlaps with the weight ratio of present claim 25.
Considering Claims 26-64: The claims of the ’242 patent teach or suggest the limitations of the present dependent claims.
Claims 25-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Pat. 10,982,387.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 1 of the ’387 patent teaches a process with steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 1 of the ’387 patent teaches the weight ratio of fibers to filler of present claim 25.
Considering Claims 26-64: The claims of the ’387 patent teach or suggest the limitations of the present dependent claims.
Claims 25-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-36 of copending Application No. 17/193,376 (claim set dated May 17, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 25: Claim 18 of the ’376 application teaches steps (a) through (d) that are substantially similar to steps (a) through (d) of present claim 25.  Claim 18 of the ’376 application further teaches a weight ratio of fibers to filler that substantially overlaps with weight ratio of present claim 25.
Considering Claims 26-64: The claims of the ’376 application teach or suggest the limitations of the present dependent claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 45-49 are Not Rejected on Prior Art Grounds
Claims 45-49 are rejected on nonstatutory double patenting grounds, as set forth above.  However, these claims are not rejected on prior art grounds.  To advance prosecution, the examiner explains below why these claims are not being rejected over the prior art of record.  Middleton and Yano are considered to be the closest prior art of record.
With respect to claims 45-47, Middleton and Yano do not teach waiting for the claimed storage times between the step of combining the pulp with the filler and the step of processing in the homogenizer.  One of ordinary skill would understand that there would be a substantially greater duration of time between the step of producing the final paper product of Middleton and the recycling process taught by Yano than what is recited by claims 45-47.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the time of the invention to have modified the process taught by Middleton and Yano to achieve the storage times of claims 45-47.
With respect to claims 48 and 49, Middleton and Yano do not teach that a cellulose solvent is added to the pulp/filler mixture prior to fibrillating.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the time of the invention to have added the cellulose solvent of claims 48 and 49 to the process suggested by Middleton and Yano between the step of preparing the pulp/filler mixture and the step of processing with the homogenizer.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767